IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20018
                        Conference Calendar
                         __________________

JERRY E. EASLEY,

                                        Plaintiff-Appellant,

versus

NORMA GAIL BURWICK EASLEY,
a/k/a Norma Gail Burwick Bone,
a/k/a Norma Gail Burwick Webb,

                                        Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-94-1717
                        - - - - - - - - - -
                           June 28, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jerry E. Easley requests that he be allowed to proceed in

forma pauperis (IFP) on appeal.

     "An order remanding a case to the state court from which it

was removed is not reviewable on appeal or otherwise, except in

certain civil rights cases."     Vatican Shrimp Co. v. Solis, 820

F.2d 674, 679 (5th Cir.), cert. denied, 484 U.S. 953 (1987).

Easley has the burden of establishing his right to removal.



     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-20018
                                  -2-


State of Tex. v. Gulf Water Benefaction Co., 679 F.2d 85, 86 (5th

Cir. 1982).

          To gain removal to federal court under 28 U.S.C.
     § 1443, the defendant must show both that (1) the right
     allegedly denied [him] arises under a federal law
     providing for specific rights stated in terms of racial
     equality; and (2) the removal petitioner is denied or
     cannot enforce the specified federal rights in the
     state courts due to some formal expression of state
     law.

Id. (citing Johnson v. Mississippi, 421 U.S. 213, 219 (1975)).

     Easley does not allege facts, either in the district court

or on appeal, to support his contention that removal was proper

under § 1443; he has not alleged the denial of a right arising

"under a federal law providing for specific rights stated in

terms of racial equality."    See Gulf Water, 679 F.2d at 86-87.

Easley fails to mention racial equality at all.   Therefore, this

is not a case removed under § 1443, the civil rights-jurisdiction

statute.

     IT IS ORDERED that Easley's motion for leave to proceed IFP

on appeal is DENIED.   Because we lack jurisdiction to hear the

appeal, it is DISMISSED.